The determination of the Administrative Law Judge that the petitioner violated Vehicle and Traffic Law § 1225-c (2) (a) is supported by substantial evidence (see Matter of Desvignes v State of N.Y. Dept. of Motor Vehs., 71 AD3d 766 [2010]; Matter of Hall v Swartz, 61 AD3d 868 [2009]). The Appeals Board of the New York State Department of Motor Vehicles properly declined to consider evidence that was not presented at the hearing, but instead, was presented for the first time on the petitioner’s administrative appeal (see Matter of Charles Birdoff & Co. v New York State Div. of Hous. & Community Renewal, 204 AD2d 630, 631 [1994]).
The petitioner’s remaining contentions are without merit. Covello, J.E, Dickerson, Hall and Lott, JJ., concur.